Title: To John Adams from William Cranch, 11 December 1790
From: Cranch, William
To: Adams, John



Sir
Braintree Decr. 11. 1790.

Having neglected writing to you for so long a time, for which I can form no possible Apology, except a general aversion to writing, I feel a degree of diffidence. in again addressing you—and being destitute of political information, I am ignorant how I shall render a letter acceptable. I have yet to acknowledge the receipt of two favours from you, of the 14th, & 31st of last March, the latter of which inclosed the Character of an honest Lawyer. I obeyed your commands respect- the printing of it, as far as I could. I regret that the vices of indolence, drunkenness, captiousness & ignorance should render it inapplicable to so great a number of the profession in this County. There are however enough left yet, I hope, to keep up the remembrance of that Character, and to invalidate that popular opinion, that every lawyer must be a dishonest Man.
I am sorry to hear that the County of Barnstable, should have probably made choice of one of the Profession, for their Representative in Congress, whose intemperance has already ruined his own Character, and will, I fear bring disgrace upon the Commonwealth. It is said that the influence of General Freeman, decided the choice. His utmost Exertions were used, in order to remove Mr Bourne, that the General’s Son, who has just entered the Profession, may step into Mr Bourne’s business. A selfishness of Principle which, it appears to me, the good People of the District ought to resent.
All this, Sir, you may possibly have heard before—I am so little engaged in the political way at present, that I am almost the last person in the County to whom the News comes. My Sphere of Politics, like the Magician’s Circle, includes only myself; and my principle object in view at present is to obtain a support. myself It is extremely disagreable to me to be obliged to be dependant, even upon the goodness of a Parent, after having arrived at the Age of Manhood—I am still, however,  necessitated to submit to that Condition. I do not complain that business comes no faster. I know not what right I have to expect more. For some time at least, it must be accident only that can bring me Clients—
I find myself, Sir, very ignorant of the Civil law. Where shall I begin my Course of Study in that branch?  I have presumed, Sir, to trouble you with this request, relying upon that readyness to afford your Instruction which I have so often experienced, and for which I hope I shall always feel Grateful.
Our friends here are all well—We feel extremely anxious concerning my Aunt’s health—We have not yet heard of her Arrival at Philadelphia—We regret that your distance from us is increased & are waiting with impatience for the Spring in Expectation of a visit from you & my Aunt, when none of your friends or Relations will receive you with more sincere Respect, duty or Affection than your obliged Nephew
William Cranch.